DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on November 19, 2020.  Claims 1-20 are pending.  Claims 1 and 11 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2020/0156651 to Golov, discloses data regarding operation of the vehicle can be collected by a memory device. The collected data is generated by the one or more systems. Second object data is received from a second sensor module of the autonomous vehicle.  Object data from sensor modules 612, 614 is determined to match if the data satisfies a statistical correlation. In one example, a correlation is determined and compared to a predetermined limit or threshold.  Additional representative sensors for collecting static operating environment information may include receivers configured to receive wireless signals from base 
With respect to independent claim 1, Golov, taken singly or in combination with other prior art of record, does not disclose or teach responsive to the usage parameter of the data processing system falling below the predetermined threshold:  generate a third data stream based on the portion of the first data stream covering the event and the portion of the second data stream covering the event; and transmit, responsive to the usage parameter of the data processing system falling below the predetermined threshold and based on detection of the event in the first data stream, the third data stream to a remote data processing system, in combination with other limitations of the claim.
With respect to independent claim 11, Golov, taken singly or in combination with other prior art of record, does not disclose or teach responsive to the usage parameter of the data processing system falling below the predetermined threshold:  generating a third data stream based on the portion of the first data stream covering the event and the portion of the second data stream covering the event; and transmitting, responsive to the usage parameter falling below the predetermined threshold and based on the detecting the event in the first data stream, the third data stream to a remote data processing system, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661